     Case 4:20-cv-01242-Y Document 6 Filed 11/17/20           Page 1 of 17 PageID 33



                       IN THE DISTRICT COURT OF THE UNITED STATES
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

JEROME EKPO ESCHOR Individually and as    §
Father; and ARITA ESCHOR &                §
VENITTA BODY and Personal Representatives §
and ADMINISTRATORS of the Estate of       §
ATATIANA CARR a/k/a                       §               CIVIL ACTION: 4:20-cv-01242-Y
ATATIANA JEFFERSON, Deceased              §
Plaintiffs.                               §
                                          §
v.                                        §
                                          §
CITY OF FORT WORTH, TEXAS, and            §
AARON DEAN Individually and as an agent §
and/or an Employee of the CITY OF FORT    §
WORTH, Defendants.                        §


                      PLAINTIFFS FIRST AMENDED COMPLAINT


       Now comes the Plaintiff, JEROME EKPO ESCHOR, Individually, as Surviving Father;

along with ARITA ESCHOR and VENITTA BODY as Personal Representatives of the Estate of

Atatiana Carr a/k/a Atatiana Jefferson, deceased, complaining of the acts and omissions of

Defendants, AARON DEAN and the CITY OF FORT WORTH; and in support of their FIRST

AMENDED COMPLAINT states as follows:


                                                PARTIES

1.     Plaintiff, JEROME EKPO ESCHOR is a person of the full age of majority and a citizen

and resident of Uyo, Akwa Ibom State, Nigeria. JEROME EKPO ESCHOR sues on behalf of

himself under the theory of wrongful death pursuant to 42 U.S.C. §1983 and any and all other

statutes and theories of recovery described herein.




Plaintiff’s First Amended Complaint                                              1|Page
    Case 4:20-cv-01242-Y Document 6 Filed 11/17/20                Page 2 of 17 PageID 34



          2.   Plaintiffs, ARITA ESCHOR is a resident of Portland, Oregon and Plaintiff,

VENITTA BODY is a resident of Mesquite, Texas. Plaintiffs ARITA ESCHOR and VENITTA

BODY are qualified to serve and act as Representatives of the Estate of Atatiana Carr a/k/a

Atatiana Jefferson.

          3.   Plaintiffs ARITA ESCHOR and VENITTA BODY bring their survival action

pursuant to 42 U.S.C. §1983 and any and all other statutes and theories of recovery described

herein.

          4.   Defendant, AARON DEAN, Badge # 4598, is a resident of Texas, and is an Officer

and Law Enforcement Officer for the City of Fort Worth Police Department. At all times relevant

to this cause, AARON DEAN was operating under color of law and in the course and scope of his

agency and/or employment relationship with The City of Fort Worth and pursuant to the City of

Forth Worth Police Department’s customs, policies, and practices which were the primary reason

behind the constitutional violations asserted herein. Defendant, AARON DEAN may be served

care or the Office of the City Attorney, City of Fort Worth, Texas at City Hall 200 Texas Street,

Fort Worth, Texas 76102.

          5.   Defendant, THE CITY OF FORT WORTH is located City Hall, 200 Texas Street,

Fort Worth, Texas 76102. Defendant the City of Fort Worth employed persons including

Defendant Aaron Dean who, in the course and scope of his employment, was obliged to enforce

the laws in City of Fort Worth.

                                  JURISDICTION AND VENUE

          6.   This Court has jurisdiction over the claims raised in this Complaint under 42 U.S.C.

§ 1983 and 1988, and 28 U.S.C. §1331.




Plaintiff’s First Amended Complaint                                                    2|Page
    Case 4:20-cv-01242-Y Document 6 Filed 11/17/20                Page 3 of 17 PageID 35



       7.      Venue is appropriate in the Northern District of Texas Under 28 U.S.C. § 1391 as

Defendants reside, and the acts complained of arose, in the Northern District of Texas.

       8.      Plaintiff further invokes the supplemental jurisdiction of this Court pursuant to 28

U.S.C. § 1367 to adjudicate pendent claims arising under the laws of the State of Texas and seeks

recovery under the Wrongful Death and Survival Statutes of the State of Texas as allowed by law.

       9.      The amount in controversy exceeds $75,000 exclusive of interest and costs.

                                             FACTS

       10.     Atatiana Carr was the 28-year old beloved younger child of Plaintiff Jerome Eschor

and Yolanda Carr, Deceased. Atatiana later assumed the name Atatiana Jefferson. Atatiana earned

B.S. Degree in Chemistry-Pre-Med from the acclaimed Xavier University in Louisiana. Atatiana

had returned home to assist her mother, Yolanda to convalesce during health failures; to be near

her siblings, and nephews; and to work to save money for Medical School. Atatiana was shot dead

on October 12, 2019 in her home. Atatiana’s untimely death was at the hands of Fort Worth Police

Officer, Aaron Dean. Atatiana was at home to Texas, not violating any laws of the state. Her

shooting was without provocation or excuse.

       11.     On or about October 12, 2019, Aaron Dean was an employee of the City of Fort

Worth as a Police Officer with the City of Fort Worth Police Department.

       12.     Defendant, the City of Fort Worth employed Defendant, Aaron Dean who had a

duty to enforce the laws in City of Fort Worth. Defendant, Aaron Dean’s conduct during the course

and scope of employment caused the untimely death of Atatiana Carr a/k/a Atatiana Jefferson.

       13.     On or about October 12, 2019, Atatiana Carr a/k/a Atatiana Jefferson was

babysitting and playing video games with her 8-year-old nephew at her residence in Fort Worth,

Tarrant County Texas.



Plaintiff’s First Amended Complaint                                                       3|Page
    Case 4:20-cv-01242-Y Document 6 Filed 11/17/20                Page 4 of 17 PageID 36



       14.     On or about October 12, 2019, Atatiana Carr a/k/a Atatiana Jefferson’s neighbor

called the police to request a welfare check on Atatiana Carr a/k/a Atatiana Jefferson’s Fort Worth

home after he discovered the door to the residence open for several hours. Defendant, AARON

DEAN was one of the two officers who reported to conduct a simple welfare check on the

residence.

       15.     On October 12, 2019, Defendant, Dean walked directly through a gate and into the

backyard, instead of knocking on the front door of the residence or announcing his presence.

Atatiana was not aware of the police officers’ presence at the house. Neither officer announced

themselves. Defendant, AARON DEAN, failed to identify himself, or to alert Atatiana of his

presence. Dean breached the safety and seclusion of Atatiana’s property. Dean, immediately,

within seconds of seeing the resident inside of her home; shot her dead through a window of the

home. Defendant dean in his prowl around the backyard of her home, caused Atatiana fear and

uncertainty. Dean shot Atatiana, causing pain and suffering. Dean failed to render medical aide

to Atatiana.

       16.     On October 12, 2019, Atatiana died in her home as a result of a deadly gunshot

injury she suffered because of Defendant Aaron Dean’ unauthorized and unreasonable conduct.

       17.     On October 12, 2019, Atatiana Carr a/k/a Atatiana Jefferson was survived by her

father, Plaintiff, JEROME EKPO ESCHOR, and her mother Yolanda Carr. Yolanda Carr died on

January 9, 2020. Atatiana is also survived by half-siblings, Ashley Carr and Adarius Carr.

Atatiana is survived by her whole sister, Amber Carr.

       18.     The Defendants named above caused and are responsible for the unlawful and

unauthorized conduct exhibited by Defendant Aaron Dean during the course and scope of his

employment as a police officer for the City of Fort Worth and Fort Worth Police Department.


Plaintiff’s First Amended Complaint                                                     4|Page
    Case 4:20-cv-01242-Y Document 6 Filed 11/17/20                  Page 5 of 17 PageID 37



       19.     The Defendants caused bodily injury to Atatiana Carr a/k/a Atatiana Jefferson by,

among other things, personally participating in the unlawful conduct, acts or omissions, or by

jointly acting with others who did so; by authorizing, acquiescing in or setting into motion policies,

practices, plans or actions that led to the unlawful conduct; by failing and refusing with deliberate

indifference to Atatiana Carr a/k/a Atatiana Jefferson’s constitutionally protected rights to initiate

and maintain adequate training and supervision; and by ratifying the unlawful conduct that

occurred by agents and officers under their discretion and control, including failing to take

remedial or disciplinary action.

       20.     The Defendants each acted under color of law and deprived Atatiana Carr a/k/a

Atatiana Jefferson of her constitutional rights, including her right to be free from excessive and

unreasonable use of force in violation of the Fourth Amendment and pursuant to 42 U.S.C. § 1983.

       21.     Defendants were deliberately indifferent to protecting Atatiana Carr a/k/a Atatiana

Jefferson from harm by systematically failing to provide adequate training and supervision to its

officers, uphold Atatiana Carr a/k/a Atatiana Jefferson’s constitutional rights, and providing

urgently needed medical care. Defendants acted with high disregard for the rights of others, and

their conduct was extreme and unreasonable under the circumstances. Defendants conduct was the

cause of Atatiana Carr a/k/a Atatiana Jefferson untimely death.

                                        Count I

        Aaron Dean – Violation of Constitutionally Protected Civil Rights

                             (42 U.S.C. § 1983, Excessive Force)

Plaintiff re-alleges Paragraphs 1-21 of the Complaint.

       22.     Prior to October 12, 2019, Defendant Aaron Dean was reprimanded for

unprofessional conduct.



Plaintiff’s First Amended Complaint                                                       5|Page
    Case 4:20-cv-01242-Y Document 6 Filed 11/17/20                  Page 6 of 17 PageID 38



       23.       Prior to October 12, 2019, the City of Fort Worth and the City of Fort Worth Police

Department knew or should have known that Defendant Aaron Dean exhibited a pattern of

escalating encounters with the public in violation of well-established police practices.

       24.       On October 12, 2019, Defendant Aaron Dean acted under color of law.

       25.       Atatiana Carr a/k/a Atatiana Jefferson was in a special relationship with the

Defendant, within the meaning of the case law interpreting 42 U.S.C. § 1983 and the Constitution,

which guarantees equal protection of the laws and prohibits any person acting under color of

federal law, from subjecting any person to unlawful search and seizure without due process of law.

       26.       Defendant, acting under color of law and within the scope of his responsibilities or

employment and authority, intentionally and with conscious, callous, deliberate and unreasonable

indifference deprived Atatiana Carr a/k/a Atatiana Jefferson of her constitutional rights.

       27.       The Defendant’s conduct described above constitutes gross negligence,

recklessness and unreasonable and deliberate indifference to Atatiana Carr a/k/a Atatiana

Jefferson’s rights under the Fourth Amendment to the United States Constitution and violated 42

U.S.C. § 1983.

       28.       The above-described acts by Defendant Aaron Dean demonstrated a deliberate

indifference to and conscious disregard for the constitutional rights and safety of Atatiana Carr

a/k/a Atatiana Jefferson as provided in the Constitution. As a result of Defendant Aaron Dean’s

violations of Atatiana Carr a/k/a Atatiana Jefferson’s constitutional rights, Atatiana Carr a/k/a

Atatiana Jefferson suffered substantial injuries, including but not limited to physical injury, pain

and suffering, mental anguish, damages and, ultimately death.

       29.       Atatiana Carr a/k/a Atatiana Jefferson exercised her rights, or attempted to do so,

under the United States Constitution.



Plaintiff’s First Amended Complaint                                                        6|Page
    Case 4:20-cv-01242-Y Document 6 Filed 11/17/20                 Page 7 of 17 PageID 39



       30.     Defendant Aaron Dean deprived Atatiana Carr a/k/a Atatiana Jefferson of her rights

guaranteed by the United States Constitution and federal statutes. Defendant’s deprivation of the

constitutional protected rights of another was the result of the failure to provide adequate training

and supervision to police officers.

       31.     Defendant Aaron Dean acted contrary to law, and intentionally, willfully, wantonly,

and unreasonably deprived Atatiana Carr a/k/a Atatiana Jefferson of her rights, privileges, and

immunities secured by the U.S. Constitution and 42 U.S.C. § 1983.

       32.     Defendant Aaron Dean acted under color of law and deprived Atatiana Carr a/k/a

Atatiana Jefferson of her constitutional rights, including her right to be free from excessive and

unreasonable force in violation of the provisions of the Fourth Amendment.

       33.     As a direct and proximate result of the foregoing, Defendant Aaron Dean,

individually and as an agent and/or employee of the City of Fort Worth and the City of Fort Worth

Police Department, deprived Atatiana Carr a/k/a Atatiana Jefferson of her constitutional rights and

privileges as a citizen of the United States, and Defendant Aaron Dean caused Atatiana Carr a/k/a

Atatiana Jefferson to suffer injury and death, of which has caused the general damages requested

by Plaintiff in an amount in excess of the applicable jurisdictional amount, to be proven at trial.

       34.     The claims and causes of action for injuries to the health, reputation, and person

sustained by Atatiana Carr a/k/a Atatiana Jefferson are brought in this action pursuant to the

Survival Act, Texas Civil Practice and Remedies Code section 71.021.

       35.     The claims and causes of action for the wrongful death of Atatiana Carr a/k/a

Atatiana Jefferson are brought by her father, JEROME EKPO ESCHOR on behalf of himself and

all rightful heirs, pursuant to Texas Civil Practice and Remedies Code sections 71.002-004.




Plaintiff’s First Amended Complaint                                                      7|Page
    Case 4:20-cv-01242-Y Document 6 Filed 11/17/20                Page 8 of 17 PageID 40



                                      Count II

Aaron Dean – Assault and Battery

Plaintiff re-alleges Paragraphs 1-35 of the Complaint.

       36.     On or about October 12, 2019, Defendant Aaron Dean committed a battery upon

Atatiana Carr a/k/a Atatiana Jefferson when he intentionally, knowingly, and/or recklessly shot

Atatiana Carr a/k/a Atatiana Jefferson through a window at her residence causing severe bodily

injury and death.

       37.     On or about October 12, 2019, Defendant Aaron Dean committed an assault upon

Atatiana Carr a/k/a Atatiana Jefferson when he intentionally, knowingly, and/or recklessly pointed

a gun at Atatiana Carr a/k/a Atatiana Jefferson while she was lawfully present in her residence.

       38.     On or about October 12, 2019, Defendant Aaron Dean committed an assault upon

Atatiana Carr a/k/a Atatiana Jefferson when he intentionally, knowingly, and/or recklessly

threatened Atatiana Carr a/k/a Atatiana Jefferson with bodily injury by pointing a gun at her and

saying words to the effect “Put your hands up” as she lawfully resided in her residence.

       39.     On or about October 12, 2019, Defendant Aaron Dean committed an assault and

battery upon Atatiana Carr a/k/a Atatiana Jefferson when he intentionally, knowingly, and/or

recklessly used excessive force on Atatiana Carr a/k/a Atatiana Jefferson while she resided in her

residence.

       40.     Defendant Aaron Dean was not privileged to take the action or use force, and such

action was not necessary under the circumstances.

       41.     As a direct and proximate result of the foregoing, Defendant Aaron Dean,

individually and as an agent and/or employee of the City of Fort Worth and the City of Fort Worth

Police Department, assaulted and battered Atatiana Carr a/k/a Atatiana Jefferson, and Defendant

Aaron Dean caused Atatiana Carr a/k/a Atatiana Jefferson to suffer injury and death, of which has
Plaintiff’s First Amended Complaint                                                    8|Page
    Case 4:20-cv-01242-Y Document 6 Filed 11/17/20                 Page 9 of 17 PageID 41



caused the general damages requested by Plaintiff in an amount in excess of the applicable

jurisdictional limit, to be proven at trial.

        42.     The claims and causes of action for injuries to the health, reputation, and person

sustained by Atatiana Carr a/k/a Atatiana Jefferson are brought in this action as an alternative

pendent state law claim pursuant to Texas Penal Code section 22.01.

                                         Count III

Aaron Dean – Willful and Wanton – Survival

Plaintiff re-alleges Paragraphs 1-42 of the Complaint.

        43.     Prior to October 12, 2019, Defendant Aaron Dean was reprimanded

for unprofessional conduct.

        44.     Prior to October 12, 2019, the City of Fort Worth and the City of Fort Worth Police

Department knew or should have known that Defendant Aaron Dean exhibited a pattern of

escalating encounters with the public.

        45.     On October 12, 2019, Defendant Aaron Dean acted under color of law.

        46.     In the events alleged above, Defendant Aaron Dean acted contrary to law, and

intentionally, willfully, wantonly, and unreasonably deprived Atatiana Carr a/k/a Atatiana

Jefferson of her rights, privileges, and immunities secured by the U.S. Constitution and 42 U.S.C.

§ 1983.

        47.     The above-described acts and omissions by Defendant Aaron Dean demonstrated a

deliberate indifference to and conscious disregard for the constitutional rights and safety of

Atatiana Carr a/k/a Atatiana Jefferson. Defendant Aaron Dean was not privileged in his actions,

failed to identify himself and provide notice of his presence outside of Atatiana Carr a/k/a Atatiana

Jefferson’s residence.



Plaintiff’s First Amended Complaint                                                      9|Page
   Case 4:20-cv-01242-Y Document 6 Filed 11/17/20                  Page 10 of 17 PageID 42



       48.     As a result of Defendant Aaron Dean’s violations of Atatiana Carr a/k/a Atatiana

Jefferson’s constitutional rights, Atatiana Carr a/k/a Atatiana Jefferson suffered substantial

injuries, including but not limited to physical injury, pain and suffering, mental anguish, damages

and, ultimately, death.

       49.     Atatiana Carr a/k/a Atatiana Jefferson exercised her rights, or attempted to do so,

under the United States Constitution.

       50.     Defendant Aaron Dean deprived Atatiana Carr a/k/a Atatiana Jefferson of her rights

guaranteed by the United States Constitution and federal statutes. Defendant Aaron Dean

intentionally shot through the window causing the death of Atatiana Carr a/k/a Atatiana Jefferson

in violations of her Constitutional protected rights.

       51.     As a direct and proximate result of the foregoing, Defendant Aaron Dean

individually and as an agent and/or employee of the City of Fort Worth and the City of Fort Worth

Police Department, deprived Atatiana Carr a/k/a Atatiana Jefferson of her rights and privileges as

a citizen of the United States, and Defendant caused Atatiana Carr a/k/a Atatiana Jefferson to suffer

injury and death, of which has caused the general damages requested by Plaintiff in an amount in

excess of the applicable jurisdictional amount, to be proven at trial.

       52.     The claims and causes of action for injuries to the health, reputation and person

sustained by Atatiana Carr a/k/a Atatiana Jefferson are brought in this action pursuant to the

Survival Act, Texas Civil Practice and Remedies Code section 71.021.

                                        Count IV

City of Fort Worth and City of Fort Worth Police Department – Institutional Liability

– Survival

Plaintiff re-alleges Paragraphs 1-52 of the Complaint.



Plaintiff’s First Amended Complaint                                                     10 | P a g e
   Case 4:20-cv-01242-Y Document 6 Filed 11/17/20                 Page 11 of 17 PageID 43



       53.     Prior to October 12, 2019, Defendant Aaron Dean was reprimanded for

unprofessional conduct.

       54.     Prior to October 12, 2019, Defendant the City of Fort Worth and the City of Fort

Worth Police Department knew or should have known that Defendant Aaron Dean exhibited a

pattern of escalating encounters with the public.

       55.     On October 12, 2019, Defendant Aaron Dean was an agent and/or employee of

Defendant the City of Fort Worth and the City of Fort Worth Police Department.

       56.     In the events alleged above, Defendant the City of Fort Worth and the City of Fort

Worth Police Department, by and through its agent and/or employee, Defendant Aaron Dean, acted

contrary to law, and intentionally and unreasonably deprived Atatiana Carr a/k/a Atatiana Jefferson

of her rights, privileges and immunities secured by the U.S. Constitution and 42 U.S.C. § 1983 in

a willful and wanton fashion.

       57.     Prior to October 12, 2019, and at all times relevant, Defendant City of Fort Worth

and the City of Fort Worth Police Department was responsible for training its law enforcement

officers, including but not limited to Defendant Aaron Dean with regard to how to conduct proper

welfare checks, but failed to fully, adequately, and properly do so.

       58.     Prior to October 12, 2019, and at all times relevant, Defendant the City of Fort

Worth and the City of Fort Worth Police Department failed to properly evaluate its law

enforcement personnel's qualifications, training, demeanor, and fitness-for-duty as City of Fort

Worth Police officer, including but not limited to, Defendant Aaron Dean.

       59.     The above-described acts and omissions by Defendant the City of Fort Worth and

Fort Worth Police Department, namely failing to provide adequate training demonstrate a

deliberate indifference to and conscious disregard for the constitutional rights and safety of


Plaintiff’s First Amended Complaint                                                   11 | P a g e
   Case 4:20-cv-01242-Y Document 6 Filed 11/17/20                 Page 12 of 17 PageID 44



Atatiana Carr a/k/a Atatiana Jefferson. Defendants’ acts or omission constitute a pattern of

unreasonable conduct or custom that directly caused bodily injury and death to Atatiana Carr a/k/a

Atatiana Jefferson.

       60.     As a result of the violations of Atatiana Carr a/k/a Atatiana Jefferson’s

constitutional rights by Defendant the City of Fort Worth and the City of Fort Worth Police

Department, through its agent and/or employee, Defendant Aaron Dean, his described willful and

wanton conduct, Atatiana Carr a/k/a Atatiana Jefferson suffered substantial injuries, damages and,

ultimately, death

       61.     Atatiana Carr a/k/a Atatiana Jefferson exercised her rights, or attempted to do so,

under the United States Constitution.

       62.     Defendant the City of Fort Worth and the City of Fort Worth Police Department,

by and through its agent and/or employee, Defendant Aaron Dean, deprived Atatiana Carr a/k/a

Atatiana Jefferson of her rights guaranteed by the United States Constitution and federal statutes.

       63.     As a direct and proximate result of the foregoing conduct Defendant the City of

Fort Worth and the City of Fort Worth Police Department, by and through its agent and/or

employee, Defendant Aaron Dean, deprived Atatiana Carr a/k/a Atatiana Jefferson of her rights

and privileges as a citizen of the United States, and caused Atatiana Carr a/k/a Atatiana Jefferson

to suffer injury and death, of which has caused the general damages requested by Plaintiff in an

amount in excess of the applicable jurisdictional amount, to be proven at trial.


       64.     The claims and causes of action for injuries to the health, reputation and person

sustained by Atatiana Carr a/k/a Atatiana Jefferson are brought in this action pursuant to the

Survival Act, Texas Civil Practice and Remedies Code section 71.021.




Plaintiff’s First Amended Complaint                                                    12 | P a g e
   Case 4:20-cv-01242-Y Document 6 Filed 11/17/20                  Page 13 of 17 PageID 45



                                         Count V

City of Fort Worth – Institutional Liability – Wrongful Death Plaintiff re-alleges

Paragraphs 1-64 of the Complaint.

       65.     On October 12, 2019, Defendant Aaron Dean was an agent and/or employee of City

of Fort Worth through his employment at the City of Fort Worth Police Department.

       66.     In the events alleged above, City of Fort Worth, by and through its agents and/or

employees, Defendant Aaron Dean, and others, acted contrary to law, and intentionally and

unreasonably deprived Atatiana Carr a/k/a Atatiana Jefferson of her rights, privileges, and

immunities secured by the U.S. Constitution and 42 U.S.C. § 1983 in a willful and wanton fashion.

       67.     The above-described acts and omissions by Defendants demonstrated a deliberate

indifference to and conscious disregard for the constitutional rights and safety of Atatiana

Jefferson.

       68.     As a result of the violation of Atatiana Carr a/k/a Atatiana Jefferson’s constitutional

rights by City of Fort Worth Police Office agents and/or employees, Defendant Aaron Dean, and

others, Atatiana Carr a/k/a Atatiana Jefferson suffered substantial injuries, damages and,

ultimately, death.

       69.     On or about October 12, 2019, at various points in time, Atatiana Carr a/k/a

Atatiana Jefferson was not adequately informed of the presence or identification of police officers

outside her residence.

       70.     On or about October 12 2019, Defendant City of Fort Worth Police Department

and Aaron Dean, and others were willful, wanton, and recklessly exhibited a conscious disregard

for the safety of Atatiana Carr a/k/a Atatiana Jefferson by using excessive force and failing to keep

her free from injury, harm, and death.



Plaintiff’s First Amended Complaint                                                      13 | P a g e
   Case 4:20-cv-01242-Y Document 6 Filed 11/17/20                   Page 14 of 17 PageID 46



       71.     Defendant City of Fort Worth, by and through its agents and/or employees,

Defendant Aaron Dean, and others, deprived Atatiana Carr a/k/a Atatiana Jefferson of her rights

guaranteed by the United States Constitution and federal statutes.

       72.     As a direct and proximate result of the foregoing, Defendant, City of Fort Worth,

by and through its agents and or employees, including Defendant Aaron Dean, and others, deprived

Atatiana Carr a/k/a Atatiana Jefferson of her rights and privileges as a citizen of the United States,

and caused Atatiana Carr a/k/a Atatiana Jefferson to suffer injury and death, of which has caused

the general damages requested by Plaintiff in an amount in excess of the applicable jurisdictional

amount, to be proven at trial.

       73.     The claims and causes of action for the wrongful death of Atatiana Carr a/k/a

Atatiana Jefferson are brought by her father JEROME EKPO ESCHOR on behalf of himself and

as a rightful heir, pursuant to Texas Civil Practice and Remedies Code sections 71.002-004.

                                            Count VI

                Count XIV §1983 and Supervisory Liability Claim –

City of Fort Worth Police Department

Plaintiff realleges paragraphs 1-73.

       74.     The actions of Defendants, which resulted in Atatiana Carr a/k/a Atatiana

Jefferson’s death, were done pursuant to one or more interrelated de facto as well as explicit

policies, practices and/or customs of the Defendant, City of Fort Worth and the City of Fort Worth

Police Department, its personnel division, its agents, and/or its officials.

       75.     Defendants the City of Fort Worth and the City of Fort Worth Police Department,

acting at the level of official policy, practice, and custom, with deliberate, callous, conscious and

unreasonable indifference to Atatiana Carr a/k/a Atatiana Jefferson’s constitutional rights,


Plaintiff’s First Amended Complaint                                                      14 | P a g e
   Case 4:20-cv-01242-Y Document 6 Filed 11/17/20                  Page 15 of 17 PageID 47



authorized, tolerated, and institutionalized the practices and ratified the illegal conduct herein

detailed, and at all times material to this Complaint the Defendant City of Fort Worth and the City

of Fort Worth Police Department, its Boards, its Personnel Divisions, its agents and/or officials

had interrelated de facto policies, practices, and customs which include, inter alia:

        a.      Utilizing or condoning the use of excessive force during a wellness check at the

        residence of Atatiana Carr a/k/a Atatiana Jefferson;

        b.      Failing to properly train, supervise, discipline, transfer, monitor, counsel and

        otherwise control patrolmen and/or officers;

        c.      Failing and refusing to correct, discipline, and follow up on the actions of

        Defendant Aaron Dean;

        76.     Defendant the City of Fort Worth Police Department adopted, implemented,

supplemented, reinforced, and promulgated policies, customs, and practices, as set forth above, all

of which were a proximate cause and a moving force in the death of Atatiana Carr a/k/a Atatiana

Jefferson.

        77.     By their deliberate indifference, Defendants the City of Fort Worth Police

Department implemented and encouraged policies, practices, and customs with deliberate

indifference to the rights of citizens.

        78.     Said policies, practices and customs, as set forth, both individually and together,

were maintained and implemented with deliberate indifference and were unreasonable; and

encouraged, inter alia, the failure to properly conduct a safety/welfare check.

        79.     As a direct and proximate result of the acts and conduct of Defendant, Plaintiff

suffered injuries and death.




Plaintiff’s First Amended Complaint                                                      15 | P a g e
   Case 4:20-cv-01242-Y Document 6 Filed 11/17/20                       Page 16 of 17 PageID 48



                                              Damages

       80.     Defendants are jointly and severally liable for the wrongs complained of herein,

either by virtue of direct participation or by virtue of encouraging, aiding, abetting, committing,

and/or ratifying and condoning the commission of the above described acts and/or omissions.

       81.     Plaintiff and Plaintiff’s Decedent suffered compensatory, special, and punitive

damages for the following:

       a.      Extreme mental anguish and emotional distress as a result of being physically

       assaulted, and battered by Defendant Aaron Dean;

       b.      Extreme physical abuse, mental anguish and emotional distress as a result of the

       intentional infliction of emotional distress to which Defendant Aaron Dean subjected

       Plaintiff;

       c.      Violation of Plaintiff's civil rights by Defendants Aaron Dean, City of Fort Worth,

       and the City of Fort Worth Police Department; and

       d.      Punitive damages for egregious acts and omissions of Defendants Aaron Dean, the

       City of Fort Worth, and the City of Fort Worth Police Department.

       e.      Plaintiff is entitled to attorney’s fees for litigation of this matter.

       f.      Plaintiff requests and is entitled to a trial by jury.

                                    Prayer for Relief

       80.     JEROME EKPO ESCHOR, as Father and Personal Representative of the estate of

Atatiana Carr a/k/a Atatiana Jefferson, deceased, prays that for judgment on her behalf and against

defendants jointly and severally, as follows:

       a.      Compensatory, special, and punitive damages;




Plaintiff’s First Amended Complaint                                                      16 | P a g e
   Case 4:20-cv-01242-Y Document 6 Filed 11/17/20                Page 17 of 17 PageID 49



       b.      The cost of this action and reasonable attorney fees as provided by 42 U.S.C. §

       1983;

       c.      Judicial interest from date of judicial demand;

       d.      Trial by jury; and

Such further relief as this Court deems just and equitable.



                                                     Respectfully Submitted By:

                                                     T.J. Solomon Law Group, PLLC

                                                     (Pending Pro Hac Admission)


                                                     Tanika J. Solomon
                                                     TBN: 24057713
                                                     2120 Welch Street
                                                     Houston, Texas 77019
                                                     Phone. 713-640-5956
                                                     Fax: 713-640-5944
                                                     E-Service: attorney@tjsololaw.com

                                                     and

                                                     Law Office of Bassey O. Akpaffiong

                                                     ___/s/ Bassey O. Akpaffiong __
                                                     State Bar No. 240006745
                                                     14090 Southwest Freeway, Suite 300
                                                     Sugar Land, Texas 77478
                                                     Phone: 281-340-8536
                                                     Fax: 866-868- 5585
                                                     E-Service: akpaffionglaw@gmail.com

                                                     ATTORNEYS FOR PLAINTIFFS




Plaintiff’s First Amended Complaint                                                 17 | P a g e
